DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed by Applicant on 01/27/2020 has been received and considered. Copies of the reviewed IDS(s) are enclosed with this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 10, 11-13, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180321848 A1) , referred herein as Brown in view of Clayton et al. (US 20150237133 A1), referred herein as Clayton.  
Regarding Claim 1, Brown teaches 
A computer-implemented method, comprising: receiving a request to withdraw a point-in-time snapshot copy operation being implemented by a data consistency application; (Brown Abst: Withdrawal of a point-in-time snap copy relationship or a portion of such a relationship, is managed in a manner which can obviate disruption of consistency groups due to the withdrawal. A determination is made as to whether to delay execution of the withdrawal request to temporarily preserve data of the withdrawal range. [0052] A typical host as represented by the host 2a (FIG. 3) includes an operating system 218 and an application 220) in response to determining that the data consistency application is creating a current consistency group, maintaining the withdrawal request while allowing the creation of the current consistency group by the data consistency application; (Brown [0014] Yet another aspect is directed to delaying withdrawal of the modified first point-in-time snap copy relationship in response to the withdrawal request if it is determined that a first consistency group was initiated at a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. when current consistency group is creating at the time of withdrawal request,  maintain the withdrawal request and delay the execution of withdrawal.)   
	Brown does not teach in response to determining that the data consistency application is idle,  preventing a formation of a new consistency group by the data consistency application.
However, Brown does teach the scenario that prevent completion of consistency group during the withdrawal of the point-in-time snapshot copy operation (Brown [0029] Hence, withdrawal of the point-in-time snap copy relationship before such data has been copied to a target which is part of a consistency group, may prevent completion of the consistency group. [0076] It is appreciated that absent snap copy withdrawal management operations in accordance with the present description, withdrawal of the point-in-time snap copy relationship SCR1 prior to completion of the consistency group of local primary volume1′ and remote secondary volume2′ may disrupt completion of a consistency group. For example, data needed to complete a volume of a consistency group may be located only on the snap copy source volume1. Hence, withdrawal of the point-in-time snap copy relationship SCR1 before such data has been copied to the target volume1′ which is part of a consistency group may prevent completion of a consistency group of volume1′ and volume2′.) 
	However, Clayton teaches in response to determining that the data consistency application is idle,  preventing a formation of a new consistency group by the data consistency application (Clayton 
Brown and Clayton are analogous art because they are from the same field of data protection and backup scheduling. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown and Clayton before him or her to modify the Brown’s point-in-time snap copy withdrawal management system with Clayton’s pause, so that in response to determining that the data consistency application is idle, preventing a formation of a new consistency group by the data consistency application during the withdrawal of the point-in-time snapshot copy operation. The motivation for doing so would be to obviate disruption of consistency groups due to the withdrawal (Brown abst).
Regarding Claim 2, Brown and Clayton teach
The computer-implemented method of Claim 1, wherein the point-in-time snapshot copy operation includes a transfer of a point-in-time copy of data from a source volume to a target volume within a system.  (Brown [0006] The primary and secondary volumes are identified by a copy relationship in which the data of the primary volume, also referred to as the source volume, is copied to the secondary volume, also referred to as the target volume. [0011] point-in-time snap copy relationship is created between the snap copy source and the snap copy target.) 
Regarding Claim 3, Brown and Clayton teach
The computer-implemented method of Claim 1, wherein the data consistency application is currently implementing the point-in-time snapshot copy operation when the withdrawal request is received. (Brown [0012] In one embodiment, the determining whether to delay withdrawal of the modified first point-in-time snap copy relationship includes determining whether a consistency group between a consistency group source and a consistency group target was initiated as 
Regarding Claim 5, Brown and Clayton teach
The computer-implemented method of Claim 1, wherein in response to determining that the data consistency application is not currently creating or replicating a consistency group when the withdrawal request is received. (Brown[0013]snap copy withdrawal management in accordance with the present description further includes withdrawing the modified first point-in-time snap copy relationship in response to the withdrawal request in the absence of a consistency group which was initiated both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. no consistency group was initiating at the time when the withdrawal request was received, execute the withdrawal without delay.)
Brown does not teach the data consistency application is determined to be idle.
However, Clayton teaches the data consistency application is determined to be idle ( Clayton [0014] Described embodiments provide techniques for processing a pause with consistency command that allows a host to pause the formation of consistency group. [0027] Upon receiving (at block 160) from the copy manager 12b confirmation that the second (PiT) copy operation of the second data copy 4c completed, if (at block 162) the pause flag 112 is not set to indicate to pause forming consistency groups) (i.e. with the pause command, the consistency application is idle and preventing a formation of a new consistency group.) 
Brown and Clayton are analogous art because they are from the same field of data protection and backup scheduling. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown and Clayton before him or her to modify the Brown’s point-in-time snap copy withdrawal management system with Clayton’s teaching of pause forming consistency groups. The 
Regarding Claim 6, Brown and Clayton teach
The computer-implemented method of Claim 1, wherein the formation of a new consistency group is prevented by setting an idle flag that indicates that the data consistency application cannot create a new consistency group while the idle flag is set.  (Clayton [0014] Described embodiments provide techniques for processing a pause with consistency command that allows a host to pause the formation of consistency group. [0027] if (at block 162) the pause flag 112 is not set to indicate to pause forming consistency groups…If (at block 162) the pause flag 112 is set to indicate pause, then the copy manager 12a suspends (at block 166) performing the first copy operation to form another consistency group between the source data 4a and the first data copy 4b.) (i.e. with the pause command, the consistency application is idle and preventing a formation of a new consistency group.)
The same motivation that was utilized for combining Brown and Clayton as set forth in claim 1 is equally applicable to claim 6.
Regarding Claim 10, Brown and Clayton teach
The computer-implemented method of Claim 1, wherein formation of a new consistency group is enabled after the withdrawal of the point-in-time snapshot copy operation.  (Clayton  [0029] the resume command, the copy manager 12a clears (at block 184) the pause flag 112) (i.e. when pause flag cleared, the consistency application can resume operation as usual, that should include new consistency group formation.)
The same motivation that was utilized for combining Brown and Clayton as set forth in claim 1 is equally applicable to claim 10.
Regarding Claim 11, Brown teaches 
A computer program product for withdrawing a point-in-time snapshot copy operation within a data consistency application, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: receiving, by the processor, a request to withdraw a point-in-time snapshot copy operation being implemented by a data consistency application;  (Brown Abst: Withdrawal of a point-in-time snap copy relationship or a portion of such a relationship, is managed in a manner which can obviate disruption of consistency groups due to the withdrawal. A determination is made as to whether to delay execution of the withdrawal request to temporarily preserve data of the withdrawal range. [0047] Implementations of the described techniques may include hardware, a method or process, or computer software on a computer-accessible medium. [0122] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention. [0052] A typical host as represented by the host 2a (FIG. 3) includes an operating system 218 and an application 220. ) in response to determining that the data consistency application is creating a current consistency group, maintaining, by the processor, the withdrawal request while allowing the creation of the current consistency group by the data consistency application; (Brown [0014] Yet another aspect is directed to delaying withdrawal of the modified first point-in-time snap copy relationship in response to the withdrawal request if it is determined that a first consistency group was initiated at a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request. [0116] As shown in FIG. 10, The components of computer system/server 1002 may include, but are not limited to, one or more processors or processing units 1004) (i.e. when current consistency group is creating at the time of withdrawal request,  maintain 
	Brown does not teach in response to determining that the data consistency application is idle,  preventing a formation of a new consistency group by the data consistency application.
However, Brown does teach the scenario that prevent completion of consistency group during the withdrawal of the point-in-time snapshot copy operation ( [0029] Hence, withdrawal of the point-in-time snap copy relationship before such data has been copied to a target which is part of a consistency group, may prevent completion of the consistency group. [0076] It is appreciated that absent snap copy withdrawal management operations in accordance with the present description, withdrawal of the point-in-time snap copy relationship SCR1 prior to completion of the consistency group of local primary volume1′ and remote secondary volume2′ may disrupt completion of a consistency group. For example, data needed to complete a volume of a consistency group may be located only on the snap copy source volume1. Hence, withdrawal of the point-in-time snap copy relationship SCR1 before such data has been copied to the target volume1′ which is part of a consistency group may prevent completion of a consistency group of volume1′ and volume2′.) 
	However, Clayton teaches in response to determining that the data consistency application is idle, by the processor, preventing a formation of a new consistency group by the data consistency application (Clayton [0014] Described embodiments provide techniques for processing a pause with consistency command that allows a host to pause the formation of consistency group. [0036]These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart 
Brown and Clayton are analogous art because they are from the same field of data protection and backup scheduling. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown and Clayton before him or her to modify the Brown’s point-in-time snap copy withdrawal management system with Clayton’s pause, so that in response to determining that the data consistency application is idle, preventing, by the processor, a formation of a new consistency group by the data consistency application during the withdrawal of the point-in-time snapshot copy operation. The motivation for doing so would be to obviate disruption of consistency groups due to the withdrawal (Brown abst).
Regarding Claim 12, Brown and Clayton teach
The computer program product of Claim 11, wherein the point-in-time snapshot copy operation includes a transfer of a point-in-time copy of data from a source volume to a target volume within a system. (Brown [0006] The primary and secondary volumes are identified by a copy relationship in which the data of the primary volume, also referred to as the source volume, is copied to the secondary volume, also referred to as the target volume. [0011] point-in-time snap copy relationship is created between the snap copy source and the snap copy target) 
Regarding Claim 13, Brown and Clayton teach
The computer program product of Claim 11, wherein the data consistency application is currently implementing the point-in-time snapshot copy operation when the withdrawal request is received. (Brown [0012] In one embodiment, the determining whether to delay withdrawal of the modified first point-in-time snap copy relationship includes determining whether a consistency group between a consistency group source and a consistency group target was initiated as of a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-
Regarding Claim 15, Brown and Clayton teach
The computer program product of Claim 11, wherein in response to determining that the data consistency application is not currently creating or replicating a consistency group when the withdrawal request is received. (Brown[0013]snap copy withdrawal management in accordance with the present description further includes withdrawing the modified first point-in-time snap copy relationship in response to the withdrawal request in the absence of a consistency group which was initiated both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. no consistency group was initiating at the time when the withdrawal request was received, execute the withdrawal without delay.)
Brown does not teach the data consistency application is determined to be idle.
However, Clayton teaches the data consistency application is determined to be idle ( Clayton [0014] Described embodiments provide techniques for processing a pause with consistency command that allows a host to pause the formation of consistency group. [0027] Upon receiving (at block 160) from the copy manager 12b confirmation that the second (PiT) copy operation of the second data copy 4c completed, if (at block 162) the pause flag 112 is not set to indicate to pause forming consistency groups) (i.e. with the pause command, the consistency application is idle and preventing a formation of a new consistency group.) 
Brown and Clayton are analogous art because they are from the same field of data protection and backup scheduling. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown and Clayton before him or her to modify the Brown’s point-in-time snap copy withdrawal management system with Clayton’s teaching of pause forming consistency groups. The 
Regarding Claim 16, Brown and Clayton teach
The computer program product of Claim 11, wherein the formation of a new consistency group is prevented by setting an idle flag that indicates that the data consistency application cannot create a new consistency group while the idle flag is set.  (Clayton [0014] Described embodiments provide techniques for processing a pause with consistency command that allows a host to pause the formation of consistency group. [0027] if (at block 162) the pause flag 112 is not set to indicate to pause forming consistency groups…If (at block 162) the pause flag 112 is set to indicate pause, then the copy manager 12a suspends (at block 166) performing the first copy operation to form another consistency group between the source data 4a and the first data copy 4b.) (i.e. with the pause command, the consistency application is idle and preventing a formation of a new consistency group.)
The same motivation that was utilized for combining Brown and Clayton as set forth in claim 11 is equally applicable to claim 16.
Regarding Claim 19, Brown and Clayton teach
The computer program product of Claim 11, wherein formation of a new consistency group is enabled after the withdrawal of the point-in-time snapshot copy operation.  (Clayton  [0029] the resume command, the copy manager 12a clears (at block 184) the pause flag 112) (i.e. when pause flag cleared, the consistency application can resume operation as usual, that should include new consistency group formation.)
The same motivation that was utilized for combining Brown and Clayton as set forth in claim 11 is equally applicable to claim 19.
Regarding Claim 20, Brown teaches 
A system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: receive a request to withdraw a point-in-time snapshot copy operation being implemented by a data consistency application; (Brown Abst: Withdrawal of a point-in-time snap copy relationship or a portion of such a relationship, is managed in a manner which can obviate disruption of consistency groups due to the withdrawal. A determination is made as to whether to delay execution of the withdrawal request to temporarily preserve data of the withdrawal range.  [0116] As shown in FIG. 10, The components of computer system/server 1002 may include, but are not limited to, one or more processors or processing units 1004. [0052] A typical host as represented by the host 2a (FIG. 3) includes an operating system 218 and an application 220. ) in response to determining that the data consistency application is creating a current consistency group, maintain the withdrawal request while allowing the creation of the current consistency group by the data consistency application, (Brown [0014] Yet another aspect is directed to delaying withdrawal of the modified first point-in-time snap copy relationship in response to the withdrawal request if it is determined that a first consistency group was initiated at a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. when current consistency group is creating at the time of withdrawal request,  maintain the withdrawal request and delay the execution of withdrawal.)   
	Brown does not teach in response to determining that the data consistency application is idle,  preventing a formation of a new consistency group by the data consistency application.
However, Brown does teach the scenario that prevent completion of consistency group during the withdrawal of the point-in-time snapshot copy operation ( [0029] Hence, withdrawal of the point-in-time snap copy relationship before such data has been copied to a target which is part of a consistency group, may prevent completion of the consistency group. [0076] It is appreciated that absent snap copy withdrawal management operations in accordance with the present 1 prior to completion of the consistency group of local primary volume1′ and remote secondary volume2′ may disrupt completion of a consistency group. For example, data needed to complete a volume of a consistency group may be located only on the snap copy source volume1. Hence, withdrawal of the point-in-time snap copy relationship SCR1 before such data has been copied to the target volume1′ which is part of a consistency group may prevent completion of a consistency group of volume1′ and volume2′.) 
	However, Clayton teaches in response to determining that the data consistency application is idle, preventing a formation of a new consistency group by the data consistency application (Clayton [0014] Described embodiments provide techniques for processing a pause with consistency command that allows a host to pause the formation of consistency group.) (i.e. with the pause command, the consistency application is idle and preventing a formation of a new consistency group.) 
Brown and Clayton are analogous art because they are from the same field of data protection and backup scheduling. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown and Clayton before him or her to modify the Brown’s point-in-time snap copy withdrawal management system with Clayton’s pause, so that in response to determining that the data consistency application is idle, preventing a formation of a new consistency group by the data consistency application during the withdrawal of the point-in-time snapshot copy operation. The motivation for doing so would be to obviate disruption of consistency groups due to the withdrawal (Brown abst).
Claim(s) 4, 7-9, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180321848 A1) , referred herein as Brown in view of Clayton et al. (US 20150237133 A1), referred herein as Clayton as applied to 1, 11 above, and further in view of Herz et al. (US 20170293519 A1), referred herein as Herz.

The computer-implemented method of Claim 1, wherein upon determining that the data consistency application is creating the current consistency group, that the withdrawal request is pending during the creation of the current consistency group.  (Brown [0014] delaying withdrawal of the modified first point-in-time snap copy relationship in response to the withdrawal request if it is determined that a first consistency group was initiated at a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. the withdrawal is delayed/pending while waiting for the current consistency group to complete.)
	Brown and Clayton do not teach a callback flag is set and where the callback flag indicates, even though Brown teaches delaying withdrawal if consistency group is in the creation of the current consistency group. Brown also teaches logics (Brown [0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) (i.e. Brown’s logic can be modified and implemented in different ways, such as using flags or bitmaps or markings, etc.)
	However, Herz teaches using flags (Herz [0134] Each channel may activate two flags, namely the initiator request flag and the response request flag. A pending frame may be indicated with a corresponding request flag.)(i.e. use Herz’s  response request flag for a callback flag is set and where the callback flag indicates pending.)
Brown, Clayton, and Herz are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown-Clayton and Herz before him or her to modify the Brown-Clayton’s point-in-time snap copy withdrawal management system to implement the logic with Herz’s response request flag to have callback flag set and where the callback flag indicates the withdrawal is pending while delaying the 
Regarding Claim 7, Brown and Clayton teach
The computer-implemented method of Claim 1, wherein in response to determining that (i) the data consistency application was creating a current consistency group when the request to withdraw the point-in-time snapshot copy operation was received, and (ii) the data consistency application has completed the creation and replication of a current consistency group.  (Brown Fig 9B [0099]The withdrawal delay logic 334 is further configured to delay (block 540) withdrawal of the smaller point-in-time snap copy relationship SCR-W in response to the withdrawal request if it is determined (blocks 508, 520) that the consistency group CG1 was initiated at a point-in-time T.sub.CG1 which is both a) after T.sub.est, the point-in-time of establishment of the snap copy relationship SCR1 and b) before T.sub.w/d, the point-in-time of issuance of the withdraw request.) (Fig 9B  delay withdrawal when consistency group initiating before the withdrawal request received, i.e. CGIP scenario, and when the data consistency application has completed, withdrawal can be executed)
Brown and Clayton do not teach a CGIP flag is reset. Even though, Brown teaches delaying withdrawal if consistency group is in the creation of the current consistency group. Brown also teaches logics (Brown [0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) (i.e. Brown’s logic can be modified and implemented in different ways, such as using flags or bitmaps or markings, etc.)
However, Herz teaches using flags (Herz [0134] Each channel may activate two flags, namely the initiator request flag and the response request flag. [0119] The resetting or clearing of a initiator request flag, for instance I0, may cause the start of the transmission.) (i.e. use Herz’s initiator request flag for a CGIP flag is reset.)
a CGIP flag is reset when the data consistency application was creating a current consistency group at the time the withdrawal point-in-time operation request was received and later the data consistency application has completed the creation and replication of a current consistency group. The motivation for doing so would be to use flags for tracking and monitoring transmission (Herz [0104][184]), the use of status flags is well known in the art as status flags enable an instruction to act based on the result of a previous instruction.
Regarding Claim 8, Brown, Clayton and Herz teach
The computer-implemented method of Claim 7, wherein a callback flag is reset in response to resetting the CGIP flag. (Herz [0119] The resetting or clearing of a initiator request flag, may cause the start of the transmission.[0134] Each channel may activate two flags, namely the initiator request flag and the response request flag. [0119] The resetting or clearing of a initiator request flag, for instance I0, may cause the start of the transmission.) (i.e.  use Herz’s two flags for callback flag and CGIP flag.)
	The same motivation that was utilized for combining Brown-Clayton and Herz as set forth in claim 7 is equally applicable to claim 8.
Regarding Claim 9, Brown and Clayton teach
The computer-implemented method of Claim 1, wherein the point-in-time snapshot copy operation is withdrawn. (Brown Abst: Withdrawal of a point-in-time snap copy relationship or a portion of such a relationship, is managed in a manner which can obviate disruption of consistency groups due to the withdrawal.[0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) ((i.e. Brown’s while an idle flag is set (Clayton [0027] if (at block 162) the pause flag 112 is not set to indicate to pause forming consistency groups… If (at block 162) the pause flag 112 is set to indicate pause, then the copy manager 12a suspends (at block 166) performing the first copy operation to form another consistency group between the source data 4a and the first data copy 4b.) (i.e. pause flag is equivalent of idle flag.) 
Brown and Clayton do not teach or a CGIP flag is set. However Herz teaches flags (Herz [0134] Each channel may activate two flags, namely the initiator request flag and the response request flag) (i.e. can use Herz’s initiator request flag for or a CGIP flag is set)
Brown, Clayton, and Herz are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown-Clayton and Herz before him or her to modify the Brown-Clayton’s point-in-time snap copy withdrawal management system to implement the logic with Clayton’s pause command to pause  forming consistency groups when the point-in-time copy operation is withdrawn and set a pause flag as idle flag, also can use Herz’s initiator request flag to set CGIP flag. The motivation for doing so would be to use flags for tracking and monitoring transmission (Herz [0104][184]), the use of status flags is well known in the art as status flags enable an instruction to act based on the result of a previous instruction.
Regarding Claim 14, Brown and Clayton teach
The computer program product of Claim 11, wherein upon determining that the data consistency application is creating the current consistency group, that the withdrawal request is pending during the creation of the current consistency group.  (Brown [0014] delaying withdrawal of the modified first point-in-time snap copy relationship in response to the withdrawal request if it is determined that a first consistency group was initiated at a third point-in-time which is both a) after the first point-in-time of the relationship establishing and b) before the second point-in-time of issuance of the withdraw request.) (i.e. the withdrawal is delayed/pending while waiting for the current consistency 
	Brown and Clayton do not teach a callback flag is set and where the callback flag indicates, even though Brown teaches delaying withdrawal if consistency group is in the creation of the current consistency group. Brown also teaches logics (Brown [0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) (i.e. Brown’s logic can be modified and implemented in different ways, such as using flags or bitmaps or markings, etc.)
	However, Herz teaches using flags (Herz [0134] Each channel may activate two flags, namely the initiator request flag and the response request flag. A pending frame may be indicated with a corresponding request flag.)(i.e. use Herz’s response request flag for a callback flag is set and where the callback flag indicates pending.)
Brown, Clayton, and Herz are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown- Clayton and Herz before him or her to modify the Brown Clayton’s point-in-time snap copy withdrawal management system to implement the logic with Herz’s flag to have callback flag set and where the callback flag indicates the withdrawal is pending while delaying the withdrawal. The motivation for doing so would be to use flags for tracking and monitoring transmission (Herz [0104][184]), the use of status flags is well known in the art as status flags enable an instruction to act based on the result of a previous instruction.
Regarding Claim 17, Brown and Clayton teach
The computer program product of Claim 11, wherein in response to determining that (i) the data consistency application was creating a current consistency group when the request to withdraw the point-in-time snapshot copy operation was received, and (ii) the data consistency application has completed the creation and replication of a current consistency group.  (Brown Fig 9B 334 is further configured to delay (block 540) withdrawal of the smaller point-in-time snap copy relationship SCR-W in response to the withdrawal request if it is determined (blocks 508, 520) that the consistency group CG1 was initiated at a point-in-time T.sub.CG1 which is both a) after T.sub.est, the point-in-time of establishment of the snap copy relationship SCR1 and b) before T.sub.w/d, the point-in-time of issuance of the withdraw request.) (Fig 9B  delay withdrawal when consistency group initiating before the withdrawal request received, i.e. CGIP scenario, and when the data consistency application has completed, withdrawal can be executed)
Brown and Clayton do not teach a CGIP flag is reset. Even though, Brown teaches delaying withdrawal if consistency group is in the creation of the current consistency group. Brown also teaches logics (Brown [0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) (i.e. Brown’s logic can be modified and implemented in different ways, such as using flags or bitmaps or markings, etc.)
However, Herz teaches using flags (Herz [0134] Each channel may activate two flags, namely the initiator request flag and the response request flag. [0119] The resetting or clearing of a initiator request flag, for instance I0, may cause the start of the transmission) (i.e. use Herz’s initiator request flag for a CGIP flag is reset.)
Brown, Clayton, and Herz are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown- Clayton and Herz before him or her to modify the Brown- Clayton’s point-in-time snap copy withdrawal management system to implement the logic with Herz’s flag to have a CGIP flag is reset when the data consistency application was creating a current consistency group at the time the withdrawal point-in-time operation request was received and later the data consistency application has completed the creation and replication of a current consistency group. The motivation for doing so 
Regarding Claim 18, Brown and Clayton teach
The computer program product of Claim 11, wherein the point-in-time snapshot copy operation is withdrawn while an idle flag is set. (Brown Abst: Withdrawal of a point-in-time snap copy relationship or a portion of such a relationship, is managed in a manner which can obviate disruption of consistency groups due to the withdrawal.[0041] Many of the functional elements described in this specification have been labeled as “logic,” in order to more particularly emphasize their implementation independence.) ((i.e. Brown’s withdrawal logic can be modified and implemented using flags or bitmaps or markings, etc.) (Clayton [0027] if (at block 162) the pause flag 112 is not set to indicate to pause forming consistency groups… If (at block 162) the pause flag 112 is set to indicate pause, then the copy manager 12a suspends (at block 166) performing the first copy operation to form another consistency group between the source data 4a and the first data copy 4b.) (i.e. pause flag is equivalent of idle flag.)
	Brown and Clayton do not teach or a CGIP flag is set. However Herz teaches flags
(Herz [0134] Each channel may activate two flags, namely the initiator request flag and the response request flag) (i.e. can use Herz’s initiator request flag for or a CGIP flag is set)
Brown, Clayton, and Herz are analogous art because they are from the field of data processing and data protection. It would have been obvious  to a person of ordinary skill in the art, having the teaching of Brown-Clayton and Herz before him or her to modify the Brown- Clayton’s point-in-time snap copy withdrawal management system to implement the logic with Clayton’s pause command to pause  forming consistency groups when the point-in-time copy operation is withdrawn and set a pause flag as idle flag, also can use Herz’s flag to set CGIP flag. The motivation for doing so would be to use .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Micka et al. (US 20050071710 A1) Method, system, and program for mirroring data among storage sites

Jean-Denis et al (US 2007/0130213 A1) Node polling in consistency group formation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/WEI MA/Examiner, Art Unit 4112                                                                                                                                                                                                        
/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132